 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     TERI K. SAHM,                                  Case No. C19-2090 RSM

11                    Plaintiff,                      ORDER TO SHOW CAUSE
12                      v.
13
       ONSLOW BAY FINANCIAL LLC, et
14     al.,
15                    Defendants.
16
17          This matter comes before the Court sua sponte. Pro se Plaintiff, Teri Sahm, has been
18
     granted leave to proceed in forma pauperis in this matter. Dkt. #3. He brings this action against
19
     133 defendants on a variety of federal statutes, including but not limited to the Racketeer
20
     Influenced and Corrupt Organizations Act, the Fair Debt Collection Act, the Lanham Act, various
21
22   admiralty and maritime statutes, the False Claims Act, and the Geneva Conventions. Dkt. #4.

23          Plaintiff claims that Defendants “are attempting to steal the Property and Assets using
24
     Deed Theft” through a “Mortgage”. Id. at 27. He seeks immediate release of any and all claims
25
     and liens against his house and property. Id. at 28. He also requests “the total amount of money
26
27   that has been paid out of the Cestui Que Vie Estate Trust” for his house and property plus $30,000

28   for each occurrence of copyright infringement on his name(s). Id.



     ORDER TO SHOW CAUSE - 1
             The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 1
 2   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

 3   such relief. See 28 U.S.C. § 1915(e)(2)(B).
 4
             The Complaint does not support its claims with specific facts presented in a clear and
 5
     understandable manner. Plaintiff’s allegations are difficult to follow with unconnected facts and
 6
 7   vague accusations. Plaintiff lists at least thirteen federal statutes, Dkt. #4 at 26, but does not

 8   provide separate causes of action or connect the above facts coherently to the cited statutes
 9   allegedly violated. It is likewise unclear how many of the 133 named defendants are involved in
10
     the alleged violations giving rise to Plaintiff’s claims. Plaintiff claims that Defendants attempted
11
     to steal the “Property” and “Assets” using a “so-called ‘Mortgage’ via servicing and pooling
12
13   agreements” but provides no further explanation. Id. at 27. He states that there is no valid

14   contract in place and no “wet-ink signature of the original note” because “some PERSON
15   destroyed the note along the way.” The complaint also uses vague accusations including
16
     “[c]ontinual tampering with the so-called ‘deed’ and so-called ‘note’” and “semantic deceit and
17
     CORPORATE name changes” but provides no further detail. Likewise, it generally alleges
18
19   violation of copyright and “ignoring relevant information and responding with boiler plate

20   responses” without explanation. Id. Plaintiff also alleges fraud related to a notary signature and
21
     constructive fraud. It is unclear to the Court how the facts as presented in this case could
22
     constitute violations of the federal statutes listed.
23
24           Considering all of the above, Plaintiff’s Complaint fails to state a claim. Plaintiff’s

25   Complaint suffers from deficiencies that, if not adequately explained in response to this Order,
26   will require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
27
28



     ORDER TO SHOW CAUSE - 2
            In Response to this Order, Plaintiff must write a short and plain statement telling the Court
 1
 2   (1) the separate causes of action upon which his claims are based, (2) how Defendants violated

 3   each of those laws causing harm to Plaintiff, and (3) why this case should not be dismissed
 4
     without prejudice. This Response may not exceed six (6) double-spaced pages. Plaintiff is
 5
     not permitted to file additional pages as attachments. The Court will take no further action in
 6
 7   this case until Plaintiff has submitted this Response.

 8          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
 9   this Order to Show Cause containing the detail above no later than fourteen (14) days from
10
     the date of this Order. Failure to file this Response will result in dismissal of this case.
11
12
13          DATED this 14th day of February 2020.

14
15
16
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
